DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 21, 23, 29, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rucki et al. (US 2016/0240916 A1).
In claim 21, Rucki discloses in Figs. 1 and 4, a base station antenna assembly, comprising: 
a base station antenna (132/134) having a radome (102) comprising a front wall and a rear wall (see Fig. 1) and a plurality of columns of linear arrays of radiating elements (132/134) extending longitudinally in the base station antenna; and 
first and second rails ((106 (1)) and (106(2)) that are horizontally oriented, parallel to each other and extend laterally externally across the rear wall.
In claim 23, Rucki further discloses the base station antenna assembly of Claim 21, further comprising a module (110) comprising a beamforming radio (active electronic device) mounted to the first (106(1)) and second (106(2)) rails.
In claim 29, Rucki discloses in Figs. 1 and 4, a base station antenna assembly, comprising: 
a base station antenna (132/134) having a radome (102) comprising a front wall and a rear wall (see Fig. 1) and a plurality of columns of linear arrays of radiating elements (132/134) extending longitudinally in the base station antenna; and 
a module (110) comprising a beamforming radio (active electronic device) mounted to face the rear wall of the base station antenna (see Fig. 1).
In claim 31, Rucki further discloses the base station antenna assembly of Claim 29, further comprising mounting brackets (106(1) and 106(2)) that extend rearwardly from the rear wall, wherein the mounting brackets are configured to attach the base station antenna (132/134 in side 102) to a mounting structure (104).
In claim 32, Rucki further discloses the base station antenna assembly of Claim 31, wherein the mounting brackets comprise an upper bracket (106(1)) and a lower bracket (106(2)), and wherein the module (110) resides between the first and second brackets.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-6, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2016/0119796 A1) in view of Rucki et al. 
In claim 1, Ho discloses in Figs. 1 and 4-6, a base station antenna assembly, comprising: 
a base station antenna (base band antenna 1 in Fig. 1B) having a frame (where antenna is mounted on) and a radome (antenna enclosure) that covers the frame (see Fig. 1); 
a first radio (a lower 3 in Fig. 1C or 200in Fig. 4A or 6A) mounted on the frame on a rear side of the base station antenna (see Fig. 4a or 6A); and 
a second radio (a second 200) mounted on the frame on a rear side of the base station antenna above the first radio; except wherein a rear surface of the radome includes a first opening, and a plurality of connector ports extend through the first opening.
However, in the same filed of endeavor, Rucki discloses in Fig. 1, wherein a rear surface of the radome (102) includes a first opening (for connectors to exit), and a plurality of connector ports (118(1) and (118(2) in Fig. 4) extend through the first opening.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide antenna assembly in a cellular network has a radome that houses a plurality of antenna arrays and an electronics module. The electronics module has a weatherproof housing that encloses electronics for processing signals received by and transmitted from a first of the antenna arrays. The electronics module is physically removeably connected to an outer surface of the radome and electrically removeably connected to the first antenna array, such that the electronics module can be removed without (i) disrupting service to other antenna arrays and (ii) removing the antenna assembly from the cell tower on which the antenna assembly is installed.
In claim 2, Ho in view of Rucki discloses to in view of Rucki HOhe base station antenna assembly of Claim 1, wherein Rucki further discloses a panel (a wall) is mounted in the first opening, and the plurality of connector ports ((118(1) and 118(2)) are mounted in the panel (see Fig. 4).
In claim 3, Ho in view of Rucki discloses the base station antenna assembly of Claims 1, wherein Ho further discloses wherein the first opening is located above the first radio (the first 200 in Fig. 6A) and below the second radio (see Fig. 4A).
In claim 4, Ho in view of Rucki discloses the base station antenna assembly of Claim 3, wherein Ho discloses the base station further comprising a second opening that is located below the first radio and/or a second opening that is located above the second radio (see Figs. 4A and 6A).
In claim 5, Ho in view of Rucki discloses the base station antenna assembly of Claim 3, wherein Ho discloses the base station further comprising a second opening that is located above the first opening and below the second radio (see Figs. 4A and 6A).
In claim 6, Ho in view of Rucki discloses the base station antenna assembly of Claim 1, wherein it is obvious wherein the base station antenna assembly further comprising a cover that covers both the plurality of connector ports and a plurality of radio connector ports on the first radio, since it is known in the art that a cover is normally used to protect connector parts from dust and damage.
In claim 9, Ho in view of Rucki discloses the base station antenna assembly of Claim 1, wherein Ho further discloses the first radio is mounted on a radio support plate, and the radio support plate is attached to the base station antenna by at least one guide rail that cooperates with one or more guide structures (see Figs. 1C, 4A, and 6A).
In claim 13, Ho discloses in Figs. 1 and 4-6) a base station antenna assembly, comprising: 
a base station antenna (base band antenna 1 in Fig. 1B or 100 in Fig. 4A) having a frame (where antenna mounted on), a radome (antenna enclosure) that covers the frame, and a bottom end cap (bottom end of the enclosure); and 
a first radio mounted (3 in Fig. 1C or 200 in Fig. 4A) on a radio support plate (see Fig. 4A) that is attached to the frame on a rear side of the base station antenna (100); except
wherein a first guide rail is mounted on one of the base station antenna and the radio support plate and one or more cooperating guide structures are mounted on the other of the base station antenna and the radio support plate, wherein the guide rail and the one or more cooperating guide structures are configured so that when the one or more cooperating guide structures are received within a slot in the guide rail the radio support plate is mounted on the base station antenna.
Rucki discloses in Fig. 1, wherein a first guide rail (124 see detail 122) is mounted on one of the base station antenna and the radio support plate (110) and one or more cooperating guide structures are mounted on the other of the base station antenna and the radio support plate, wherein the guide rail (124) and the one or more cooperating guide structures are configured so that when the one or more cooperating guide (126) structures are received within a slot in the guide rail (124 has a C shape slot) the radio support plate is mounted on the base station antenna.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide antenna assembly in a cellular network has a radome that houses a plurality of antenna arrays and an electronics module. The electronics module has a weatherproof housing that encloses electronics for processing signals received by and transmitted from a first of the antenna arrays. The electronics module is physically removeably connected to an outer surface of the radome and electrically removeably connected to the first antenna array, such that the electronics module can be removed without (i) disrupting service to other antenna arrays and (ii) removing the antenna assembly from the cell tower on which the antenna assembly is installed.
In claim 14, Ho in view of Rucki discloses the base station antenna assembly of Claim 13, wherein Rucki further discloses the slot has a generally C-shaped cross-section (see 124 in Fig. 1).
Allowable Subject Matter
7.	Claims 15, 18, 19, 22-28, 30, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                         Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gu et al. (US 2016/0066476 A1) teaches an apparatus includes three remote radio heads (RRHs) mounted on a pole using one or more triangular brackets, each RRH connected to a corresponding antenna.
Kim et al. (US 2016/0365618 A1) teaches apparatus (100) has an antenna housing (110) combined with an antenna module that are provided with frequency bands. Intermediators are formed in the antenna housing. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/ 
Primary Examiner, Art Unit 2844